DEPARTMENT OF HEALTH & HUMAN SERVICES
Health Care Financing Administration
Center for Medicaid and State Operations
7500 Security Boulevard
Baltimore, MD 21244-1850
March 6, 1998
Dear State Medicaid Director:
In response to President Clinton's June 1995 directive that all Federal agencies review their policies and program in order to
strengthen the role of fathers in American families, the Health Care Financing Administration (HCFA) planned and implemented
focus group sessions with fathers of Medicaid beneficiaries. The purpose of these sessions was to:
1.

determine the informational needs of fathers that would help them become more involved in their children's health
care,

2.

determine the best methods to convey health care information to fathers (both custodial and non-custodial,)

3.

Identify barriers that prevent fathers from being more involved in their children's health care, and, make
recommendations that would facilitate greater involvement of fathers in their children's health care.

On June 18, 1997, we transmitted to you the report "Urban Fatherhood Initiative" which described three focus groups conducted in
Baltimore, Maryland, with urban fathers of Medicaid recipients. As described in that transmittal, two additional focus group projects
were planned; one with rural fathers in Tennessee, and the other with American Indian/Alaska Native Medicaid beneficiaries.
Attached are the reports on those focus groups.
One of the goals of the Tennessee focus groups was to determine if a rural geographic location would pose different or unique barriers
to a father's involvement with his child's health care. The composition of the focus groups (custodial mothers, custodial fathers, noncustodial fathers) was the same as the urban study, and the questions asked of the groups were also similar. One marked difference
between these two studies was that despite a financial incentive, the majority of invited non-custodial fathers in the rural study did not
appear for the focus groups.
The Alaska groups were also designed to study fatherhood issues, this time working with a vulnerable and geographically remote
population, Alaska natives. In order to get enough participants, one focus group was formed to include both custodial and noncustodial fathers. Custodial mothers were also interviewed. Questions posed to these groups were similar in nature to those used in
the urban and rural studies. In addition, the Alaska project expanded its focus to also examine the barriers to accessing health care
for Native Alaska elders.
From the feedback received, several common themes existed within all three studies.


Medicaid recipients, both fathers and mothers, do not have a clear understanding of the services and benefits
available for them and their children from their respective State programs. Word of mouth, usually from family
elders and/or friends, was the main source of medical information for parents.



Most fathers interviewed showed an interest in being involved in making health care decisions for their children, as
well as taking their children to the doctor for treatment and checkups. However, most were not allowed this
opportunity due to bad relations with the children's mothers which prohibited day to day involvement in their
children’s lives.



Custodial mothers stated that the most important contribution that could be made by their children’s' fathers would
be that of providing medical (financial) support.



Access to care was shown to be a significant issue in both rural Tennessee, and Alaska.

We hope you find these reports to be helpful and will utilize them, where and when appropriate, in designing and implementing
new phases of outreach activities in your respective State Medicaid programs. If you have any questions or need additional
information, please contact Mel Schmerler at (410) 786-3414, or Christopher Howe at (410) 786-2005.

Sincerely,
/s/
Sally Richardson, Director
Center for Medicaid and State Operations
Enclosures
cc:
All Regional Administrators All Associate Regional Administrators, Division of Medicaid Lee Partridge - American Public Welfare
Association Joy Wilson - National Conference of State Legislatures Jennifer Baxendell - National Governors Association

